85 N.Y.2d 826 (1995)
648 N.E.2d 782
624 N.Y.S.2d 363
The People of the State of New York, Respondent,
v.
Lyria Best, Appellant.
Court of Appeals of the State of New York.
Argued January 10, 1995.
Decided February 9, 1995.
Stacy Wolf, Albany, and Harry Edelstein, Haverstraw, for appellant.
Michael A. Arcuri, District Attorney of Oneida County, Utica (Raymond A. Tarkowski of counsel), for respondent.
Concur: Chief Judge KAYE and Judges TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK. Taking no part: Judge SIMONS.
Order affirmed for reasons stated in the memorandum at the Appellate Division (202 AD2d 1015).